DETAILED ACTION
	The Amendment filed on 02/08/2021 has been entered. Claim(s) 1-3, 11, 16, and 20 has/have been amended, and claim(s) 4, 5, 7, 10, 14, 17, 19, 22, 24, and 26 has/have been withdrawn. Therefore, claims 1-26 are now pending in the application.
Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
Allowable Subject Matter
Claims 6, 18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, in claim 6, the limitations regarding a post extension having an insert disposed at an end of the post extension, the insert defining the threaded bore, would overcome the prior art since such a feature was not found in the prior art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11-13, 15, 20, 21, and 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesler (U.S. Patent No. 2,918,840).
As per claim 1, Roesler teaches a post coupler (anchor bolt; title; it is understood that the anchor bolt is capable of functioning as a post coupler), comprising: a first 
Although Roesler does not specifically disclose “wherein rotating the nut displaces the first member axially toward the second member and the first slanted face of the first member directs lateral displacement of the second member, and the second slanted face of the second member directs lateral displacement of the first member”, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Roesler teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113. 
As per claim 8, Roesler teaches the first and second members are cylindrical (col. 8, lines 5-10).
As per claim 9, Roesler teaches the first and second members are generally hollow (annotated figure 14) and float on the rod when not engaged to the inner surface of the hollow member (as illustrated, the volume of the interior of the first and second 
As per claim 11, Roesler teaches a post coupler (anchor bolt; title; it is understood that the anchor bolt is capable of functioning as a post coupler), comprising: a first member (annotated figure 14-B) having a first slanted abutment face (annotated figure 14); a second member (annotated figure 14-B) having a second slanted abutment face (annotated figure 14-B); a third member (annotated figure 14-B) disposed axially between the first and second members (annotated figure 14-B) and having a third slanted abutment face (annotated figure 14-B) configured to abut with the first slanted abutment face (annotated figure 14-B) and a fourth slanted abutment face configured to abut with the second slanted abutment face (annotated figure 14-B); a rod (annotated figure 14-B) extending through the first, second, and third members (annotated figure 14-B) and having a head (bolt eye [not shown in figure 14-B]) disposed at a head end (annotated figure 14-B) and threads (annotated figure 14-B) disposed at a thread end (annotated figure 14-B), at least the third member being laterally movable with respect to the rod (as illustrated, the volume of the interior of the third member is larger than that of the rod, therefore it would be laterally movable with respect to the rod; annotated figure 14-B); and a nut (annotated figure 14-B) disposed at the thread end and engaged with the threads (annotated figure 14-B), wherein tightening the nut draws the first member toward the third member and the first and second slanted abutment faces direct the third member to displace laterally (it is understood that tightening the nut would have the same effect as rotating the bolt; col. 6, lines 5-15, which would draw the first member toward the third member and the first and second slanted abutment faces 
Although Roesler does not specifically disclose “tightening the nut draws the first member toward the third member and the first and second slanted abutment faces direct the third member to displace laterally”, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Roesler teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113. 
As per claim 12, Roesler teaches each of the first, second, and third members are hollow (annotated figure 14-B).
As per claim 13, Roesler teaches the first, second, and third members are circular in cross section (since the members are cylindrical; col. 8, lines 5-10; it is understood they would have a circular cross section).

As per claim 20, Roesler teaches a post coupler (anchor bolt; title; it is understood that the anchor bolt is capable of functioning as a post coupler), comprising: a first member (annotated figure 14-B) having a first slanted abutment face (annotated figure 14); a second member (annotated figure 14-B) having a second slanted abutment face (annotated figure 14-B); a third member (annotated figure 14-B) disposed axially between the first and second members (annotated figure 14-B) and having a third slanted abutment face (annotated figure 14-B) configured to abut with the first slanted abutment face and a fourth slanted abutment face configured to abut with the second slanted abutment face (annotated figure 14-B); a rod (annotated figure 14-B) extending through the first, second, and third members (annotated figure 14-B) and having a head (bolt eye [not shown in figure 14-B]) disposed at a head end (annotated figure 14-B) and threads (annotated figure 14-B) disposed at a thread end (annotated figure 14-B), at least the third member being laterally movable with respect to the rod (as illustrated, the volume of the interior of the third member is larger than that of the rod, therefore it would be laterally movable with respect to the rod; annotated figure 14-B); and a nut (annotated figure 14-B) disposed at the thread end and engaged with the threads (annotated figure 14-B), wherein tightening the nut draws the first member toward the third member (it is understood that tightening the nut would have the same effect as 
As per claim 21, Roesler teaches the third member is circular in cross section (since the members are cylindrical; col. 8, lines 5-10; it is understood they would have a circular cross section), but fails to disclose the first and second members are circular in cross section. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the first and second members to be circular in cross section, since such a modification would have only involved a mere 
As per claim 23, Roesler teaches the first, second, and third members float on the rod when not engaged with the inner surface of the hollow member (as illustrated, the volume of the interior of the first, second, and third members is larger than that of the rod; annotated figure 14-B; therefore they would float on the rod when not engaged with the inner surface of the hollow member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesler (U.S. Patent No. 2,918,840) in view of Dehyon (Japanese JP 2011014877 with Derwent abstract translation).
As per claim 2, Roesler fails to disclose a second washer disposed axially between the head and the second member.
Dehyon discloses a fixing unit (title) including a second washer (5) disposed axially between the head and the second member (figure 2).
Therefore, from the teaching of Dehyon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Roesler to include a second washer disposed axially between the head and the second member, as taught by Dehyon, in order to spread the surface area of the force of tightening the bolt so as to avoid damaging the members..
As per claim 3, Roesler fails to disclose a second washer disposed proximate the head of the rod and a neck disposed at the head end of the rod having a square-shaped cross section corresponding to a square shaped through hole in the second washer.
Dehyon discloses a fixing unit (title) including a second washer (5) disposed proximate the head of a rod and neck disposed at the head end of the rod (figure 2) having a square-shaped cross section corresponding to a square shaped through hole in the second washer (figure 2).
Therefore, from the teaching of Dehyon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Roesler to include a second washer disposed proximate the head of a rod and neck disposed at the head end of the rod having a square-shaped 
As per claim 16, Roesler teaches first washer is disposed at the thread end of the rod but fails to disclose a second washer is disposed at the head end of the rod axially between the head and the first member.
Dehyon discloses a fixing unit (title) including a second washer (5) is disposed at a head end of the rod (figure 2) axially between the head and the first member (in the combination, the second washer of Dehyon would be disposed axially between the head and the first member of Roesler).
Therefore, from the teaching of Dehyon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Roesler to include a second washer is disposed at the head end of the rod axially between the head and the first member, as taught by Dehyon, in order to spread the surface area of the force of tightening the bolt so as to avoid damaging the members.

    PNG
    media_image1.png
    787
    471
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    804
    540
    media_image2.png
    Greyscale

	
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
The new interpretation of the Roesler reference has been added to overcome the newly added limitations. Applicant argues that the nut of Roesler has a conical portion 130 that fits into the upper end of the opening 122, so that it jams into the end of the section 115 with sufficient friction to hold the nut 112 from turning with respect to the section 115 when the bolt 110 is screwed up to tighten the anchor in a hole. Id., 6:56-63; Fig. 14 and thus would not be obvious to include a washer between section 115 and the nut 112 of Roesler because it would destroy the function of the conical surface in jamming into the end of the section 115 to prevent the nut from rotating upon screwing up the bolt. This argument was found persuasive. However, in light of the new interpretation of Roesler, the new limitation is overcome since the washer would not be in contact with the conical portion of the nut.
In addition, the argument that adding a washer would not be sized to engage an end face of the hollow member, was not found persuasive, since the hollow member is not being positively claimed. Therefore, an arbitrary shape and size of such a hollow member that would be capable of engaging the washer overcomes the limitation.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633